UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6410


DOUGLAS MICHAEL BROWN, JR.,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, VA Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00117-RBS-DEM)


Submitted:   April 29, 2014                 Decided:   May 13, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Douglas Michael Brown, Jr., Appellant Pro Se.   Robert H.
Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas       Michael       Brown,     Jr.,    seeks     to   appeal        the

district    court’s      order    accepting         the   recommendation         of    the

magistrate judge and denying relief on his 28 U.S.C. § 2254

(2012) petition.         The order is not appealable unless a circuit

justice    or    judge   issues     a    certificate      of   appealability.           28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable    jurists         would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brown has not made the requisite showing.                       Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3